Title: To Alexander Hamilton from James McHenry, 14 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department Trenton 14 September 1799
          
          I inclose you a letter from Captain John Bishop dated the 9 instant, with a copy of my answer thereto.
          You will be pleased to take such order respecting its contents, as to you may appear expedient. I need not observe, that when cloathing or other articles are wanted for any portion of the army, there must be a regular requisition for them, by the proper officer, founded upon returns.
          I have the honor to be, with great respect, Sir Your Obedient and Huml Servt.
          
            James McHenry
          
          Major General Alexander Hamilton
        